CHARLES J. SCHUCK, JUDGE,
upoir petition for rehearing.
A rehearing having been heretofore granted the claimant in re the above claim, and all of the facts adduced in the first or original hearing, as well as those presented at the second hearing, having been duly considered, and Judge Smith, sitting for the first time at the regular October term, 1945, agreeing with the views set forth in my dissenting opinion heretofore filed, and in which an award was recommended, and for the reasons set forth in the said opinion, an award is now made to the claimant in the sum of three thousand dollars ($3000.00) ; the said dissenting opinion hereby being adopted as the majority opinion of the court in the matter of said award; and we further recommend that payment be made accordingly in the said sum to the proper guardian duly appointed and qualified to care for the said infant’s affairs and interests.
Judge Bland dissents and will file an opinion setting forth his views.